Opinion issued January 10, 2013




                                    In The
                           Court of Appeals
                                   For The
                       First District of Texas

                          NOS. 01-11-00977-CR
                               01-11-00978-CR
                               01-11-00979-CR
                                  ____________

                 JORGE ALBERTA ZELAYA, Appellant

                                       V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 209th District Court
                           Harris County, Texas
            Trial Court Cause Nos. 1132278, 1132279, & 1132280


                       MEMORANDUM OPINION
      Appellant, Jorge Alberto Zelaya, pleaded guilty to the offenses of aggravated

sexual assault of a child,1 aggravated robbery,2 and burglary of a habitation with

intent to commit aggravated sexual assault of a child.3 The trial court assessed

punishment of confinement for life in each case, with the sentences to run

concurrently. On appeal, we affirmed the trial court’s judgments. See Zelaya v.

State, No. 01-09-00376-CR, 01-09-00377-CR, 01-09-00378-CR, 2010 WL
1729345, at *5 (Tex. App.—Houston [1st Dist.] Apr. 29, 2010, pet. ref’d) (mem.

op., not designated for publication). Appellant later filed a motion for judgment

nunc pro tunc in each case, seeking to change the judgment to reflect his “real

name,” Jaime Alexander Carranza. In each case, appellant attempts to appeal from

the district clerk’s notice that the trial court denied his motion for judgment nunc

pro tunc.

      We dismiss the appeals for lack of jurisdiction.

      As a prerequisite to presenting a complaint for review, the record must show

that a complaint was made to the trial court and that the trial court ruled on the

motion, either explicitly or implicitly, or refused to rule and that the complaining

party objected. See TEX. R. APP. P. 33.1. The record before us in each case does not

contain an order denying appellant’s motion. The docket sheet in each case reflects

1
      Trial court cause number 1132278 and appellate cause number 01-11-00977-CR.
2
      Trial court cause number 1132279 and appellate cause number 01-11-00978-CR.
3
      Trial court cause number 1132280 and appellate cause number 01-11-00979-CR.
that the trial court denied appellant’s motion; however, a docket sheet is not part of

the record on appeal. Pifer v. State, 893 S.W.2d 109, 111 (Tex. App.—Houston

[1st Dist.] 1995, pet. ref’d).

        Even if the trial court were to sign an order memorializing the docket sheet

entry in each case, we still do not have jurisdiction over the appeals. The denial of

a motion for judgment nunc pro tunc is not an appealable order. See Everett v.

State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. dism’d); see e.g., Pope v.

State, 05-10-01455-CR, 2011 WL 924477, at *2 (Tex. App.—Dallas, Mar. 18,

2011, no pet.) (mem. op., not designated for publication); Loftin v. State, 02-10-

00531-CR, 2011 WL 476858, at *1 (Tex. App.—Fort Worth, Feb. 10, 2011, no

pet.) (mem. op., not designated for publication).

        Accordingly, we dismiss the appeal in each cause number for lack of

jurisdiction. See TEX. R. APP. P. 43.2(f). All pending motions are dismissed as

moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3